Carpenter, J.
On the 1st day of January, 1872, Matthew Colgan was in the .employ of the defendants, under an implied agreement between them that such employment should continue. On that day, by a written order, accepted by the defendants, he assigned, in good faith and for a valuable consid*537eration,bis earnings under the agreement for the four months then next following, to Carroll & Bolán. He continued in such service during the four months and received in full the consideration of the assignment.
In March following the plaintiff factorized Colgan’s wages, and recovered judgment against him for thirty-one dollars and costs. He now seeks to .recover the same of the defendants on a scire facias'. The Court of Common Pleas rendered judgment for "the defendants, and the plaintiff moved for a new trial..
The only question in the case we care to consider is, whether the assignment was valid. Wo are all of the opinion that it was. In Hawley v. Bristol, 39 Conn., 26, we held that wages to be earned under an ' existing contract may be assigned in the absence of fraud, and that such assignment is good at law as well as in equity. That case is decisive of this. In that case the contract of employment was express ; in this it is implied.. That was a contract to do certain work for a sum named ; this is an agreement to work generally in the ordinary course of employment for an indefinite time. But these distinctions are immaterial, and do not affect the principle. The case of Emery v. Lawrence & trustees, 8 Cush., 151, is like the present case and sustains our position fully. Other cases might be cited, but it is unnecessary.
The decision of the court below in holding the assignment valid was correct, and a new trial is not advised.
In this opinion the other judges concurred.